Citation Nr: 1621012	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has since been transferred to the RO in Muskogee, Oklahoma.

The Board previously considered this matter in January 2015, at which time it remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2016 appellate brief, the Veteran's representative argues that VA has not complied with VA regulations that require VA to provide information of what is needed to establish exposure to radiation.  In this regard, the Board notes that VA notified the Veteran of the evidence and information necessary to substantiate his service connection claim in May 2010, prior to the initial adjudication of the claim.  Moreover, in an April 2012 statement of the case, VA notified the Veteran of the specific regulations applicable to service connection claims that are based in radiation exposure.  Insofar as VA did not provide information of the applicable regulations prior to the initial adjudication, such failure is deemed corrected by way of the April 2012 statement of the case.  As such, VA has satisfied its duty to notify. 

The Veteran's representative also contends that the Veteran has been prejudiced by VA's failure to obtain a radiation exposure/dose inquiry from the U.S. Air Force.  As the Board interprets it, the Veteran is arguing that VA has not conducted all possible development to verify his claimed exposure to ionizing radiation.

The Veteran contends that his lung cancer is related to service, to include exposure to chemicals and ionizing radiation.  In this regard, he asserts that he was exposed to various chemicals while assigned to Corporal missile units, in particular, the White Sands Proving Ground, in New Mexico, in the vicinity of the first Atomic Bomb test site.  See April 2010 statement in support of claim.  He stated that this exposure was enhanced due to the lack of protective gear for extended periods, that he was never issued any protective gear while he was a Corporal missile repairman, and that the Corporal missile used liquid fuels.  He indicated that his overall period was five years, and that some of the chemicals were red fuming nitric acid (oxidizer), aniline (fuel), transformer oil with PCBs, and liquid spray and powdered DDT.  He also mentioned unprotected exposure to high power radar and Doppler radar signals.  See also April 2010 statement from fellow service member C.J.I.

In a September 2010 statement, the Veteran described various duties that he was required to perform while assigned to the 2nd Battalion 40th Field Artillery Regiment in Germany, from March 1958 to August 1962, and the 1st Battalion 40th Field Artillery Regiment at the Orogrande Range Camp, in White Sands, New Mexico, from September 1962 to August 1963.  He stated that he received hands-on training on removing a Uranium-235 sphere from a squirrel cage and placing it in a warhead. He also indicated that he was present at the launch site during launches, had to decontaminate after draining fuel and oxidizer tanks when a launch was aborted, and was exposed to high-power microwave and Doppler radar signals.

In a September 2010 radiation dose assessment questionnaire, the Veteran indicated that he served in Zweibrücken, Germany, from March 1958 to August 1962, and at the Orogrande Range Camp, in White Sands, New Mexico, from September 1962 to August 1963.  He stated that there were actual firings at the White Sands Missile Range while he was there, and indicated that he worked with Uranium-235.  He also alluded to the deployment of atomic missiles to Western Europe.  He indicated that his military occupational specialty at the time was artillery crewman.

In his May 2012 substantive appeal, the Veteran indicated that he worked with the first Corporal missile that contained a nuclear warhead.  He stated that during these missions, he worked around many different chemicals, which passed through the Atomic Energy Commission to the Army's Ordnance Corps.  He alluded to liquid-fuel, red fuming nitric acid, and hydrazine.

In August 2010, VA submitted a request to the Personnel Information Exchange System (PIES) for the Veteran's DD Form 1141 or any other record of exposure to radiation.  The PIES response to this request (printed in October 2010) shows that there was no DD Form 1141 on file.  Thereafter, in October 2010, the RO sent a request to the U.S. Army Ionizing Radiation Dosimetry Center, asking it to furnish a DD Form 1141 or an equivalent record of occupational radiation exposure for the Veteran.  It also sent a request to the U.S. Department of Energy, asking it to verify the Veteran's participation in a radiation risk activity.  In response, the Army Dosimetry Center indicated that it was unable to locate any records for the Veteran.  Similarly, the Department of Energy's National Nuclear Security Administration indicated that it did not have film badges or dosimetry records for the Veteran.

While the Board acknowledges the RO's efforts to obtain records of any documented radiation exposure, it finds that additional development is warranted.

As stated above, the Veteran's contention is that he was exposed to hazardous chemicals and radiation through his work as an artillery crewman with the Corporal nuclear missile.  He has been specific as to the chemicals to which he was allegedly exposed.  In addition, he has claimed exposure to high-power microwave and Doppler radar signals and stated that he handled Uranium-235 spheres.

The Veteran submitted a March 2010 letter (received in April 2010) from a private treating provider, in which the latter noted the Veteran's in-service exposure to aniline (red fuming nitric acid), transformer oil containing PCBs, carbon tetrachloride, DDT spray liquid and powder, and nuclear cyanide without protection and opined that the Veteran's lung cancer is more likely than not related to the aforementioned chemical exposure in service.

In contrast, a December 2010 VA opinion concluded that the Veteran's long-term smoking history (105 pack years) was more likely than not the most contributing fact to the development of the Veteran's lung cancer.  As part of her opinion, the examiner indicated that there is no definitive link between lung cancer and exposure to carbon tetrachloride, cyanide, DDT, aniline, and transformer oil with PCBs.

In its January 2015 decision, the Board determined that the December 2010 VA opinion was inadequate, as the examiner failed to discuss certain lung conditions noted during service and their contribution, if any, to lung cancer.  

In a May 2015 VA opinion, a VA examiner noted a finding of left lower lobe atelectasis, as well as left upper lobe granuloma, while on active duty in July and September of 1977.  The examiner stated that a 1996 X-ray was negative for atelectasis and there was no other X-ray to support left lower lobe atelectasis after 1977.  However, all noted X-rays after 1997 shows a presence of the granuloma.  The examiner explained that granulomas are noncancerous (benign).  Further, the examiner indicated the Veteran's non-small cell lung cancer (diagnosed in 2010) was not a slow growing cancer, and therefore would not have present for 33 years (1977-2010).  He added that it would not have been clinically possible to have lung cancer with the cancer remaining undetected for more than 10 years without severe symptomatology or death.  Ultimately, the examiner opined that it was less likely than not that the Veteran's lung cancer had its onset during military service or is otherwise related to military service.  This examiner did not address the Veteran's statements that he was exposed to hazardous chemicals and radiation in service.

From the May 2015 examiner's response, it is clear that there was no in-service onset of cancer.  However, at issue is whether the in-service exposures incurred by the Veteran, to include exposure to ionizing radiation and other hazardous chemicals, led to the much-later development of lung cancer.  Because this aspect of the claim was not considered, an additional opinion is needed.  The Board sincerely regrets the additional delay.

Moreover, the Board finds that the RO should make additional efforts to verify the Veteran's claimed exposure to radiation.  It should be noted that the Veteran is not claiming onsite participation in a test involving the atmospheric detonation of a nuclear device.  Rather, he is claiming exposure to radiation through his work with nuclear missiles, which allegedly involved the handling of Uranium-235 spheres.  
Particularly important is the fact that some of this work reportedly took place in Germany; the October 2010 response from the National Nuclear Security Administration noted that their dosimetry records would only pertain to Pacific and US continental locations.  

On remand, the RO should obtain any outstanding, available personnel and treatment records for the periods during which the Veteran served in Germany (March 1958 to August 1962) and at the White Sands missile range, in New Mexico (September 1962 to August 1963).  In this regard, the Board notes that the record does not show a DD Form 214 for the period between September 1960 and September 1969.  In addition, the RO should contact the appropriate sources to obtain any record of the Veteran's alleged radiation exposure in service.

Once the RO has made the appropriate efforts to verify the Veteran's contentions, to include his alleged exposure to radiation, it should obtain a medical opinion that adequately considers all relevant lay and medical evidence, to include the Veteran's statements that he was exposed to a specific set of chemicals, high-power microwave and Doppler radar signals, and Uranium-235, through his work with Corporal nuclear missiles, as an artillery crewman in Germany and at the White Sands missile range, in New Mexico, where missile launch tests were conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete service personnel records, as well as any outstanding service treatment records, from the National Personnel Records Center (NPRC) and any other appropriate sources.  The Board is particularly interested in records for the periods in which the Veteran served in Germany (March 1958 to August 1962) and at the White Sands missile range, in New Mexico (September 1962 to August 1963).  All requests and responses, positive and negative, must be documented in the claims file.

2.  In addition, contact the appropriate sources to verify the Veteran's alleged exposure to radiation through his work in the Corporal nuclear missile program in Germany (March 1958 to August 1962) and at the White Sands missile range, in New Mexico (September 1962 to August 1963).  To the extent possible, verify the Veteran's statement that he handled Uranium-235 spheres.

3.  Thereafter, forward the claims file to the appropriate examiner for a medical opinion regarding the etiology of the Veteran's lung cancer.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran's diagnosed non-small cell lung cancer is related to service?  Please address the Veteran's contention that his lung cancer is related to his exposure to hazardous chemicals and radiation during his service as an artillery crewman with Corporal nuclear missiles.  In this regard, he has specifically claimed exposure to aniline (red fuming nitric acid), transformer oil containing PCBs, carbon tetrachloride, DDT spray liquid and powder, and nuclear cyanide.  He also claimed exposure to high power radar and Doppler radar signals and stated that he handled spheres of Uranium-235.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.  

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




